         Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 1 of 13                                FILED
                                                                                              2020 May-14 AM 09:16
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION


    REDLINE STEEL, LLC,             }
                                    }
       Plaintiff,                   }
                                    }
    v.                              }                 Case No.: 5:19-cv-01445-MHH
                                    }
    NUKON LAZER MAKINE              }
    METAL SANAYO ve TIC AS, et al., }
                                    }
       Defendants.                  }


                     MEMORANDUM OPINION AND ORDER 1

         Defendants Nukon Lazer Makine Metal Sanyai ve Tic, A.S. (Nukon Turkey),

NukonUS, LLC, and Moore Machine Tools, LLC move, under Federal Rule of Civil

Procedure 12(b)(2), to dismiss plaintiff Redline Steel’s claims against Nukon Turkey

for lack of personal jurisdiction. (Doc. 8). For the reasons below, the Court denies

the motion.

    I.   STANDARD OF REVIEW




1
   The Court is issuing this opinion during a declared national emergency concerning COVID-
19. To enable parties to pursue their rights during this emergency, the Court is continuing its
work. For information about the timing of appeals, please review the information provided in the
conclusion of this opinion. The Court is including this procedural information in each opinion that
it issues during the national emergency.
       Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 2 of 13




      A plaintiff who sues a non-resident defendant “‘bears the initial burden of

alleging in the complaint sufficient facts to make out a prima facie case of [personal]

jurisdiction.’” Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th

Cir. 2013) (quoting United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir.

2009)). A court must accept as true the jurisdictional allegations in the plaintiff’s

complaint unless “a defendant challenges personal jurisdiction ‘by submitting

affidavit evidence in support of its position.’” Mosseri, 736 F.3d at 1350 (quoting

Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990) (internal quotation marks

omitted)). If that happens, then the burden shifts back to the plaintiff to provide

evidence supporting the court’s exercise of jurisdiction over the defendant “unless

the defendant’s affidavits contain only conclusory assertions that the defendant is

not subject to jurisdiction.” Stubbs v. Wyndham Nassau Resort & Crystal Palace

Casino, 447 F.3d 1357, 1360 (11th Cir. 2006). When the parties present conflicting

evidence, a court “must construe all reasonable inferences in favor of the plaintiff.”

Stubbs, 447 F.3d at 1360.

II.   FACTUAL AND PROCEDURAL BACKGROUND

      Nukon Turkey, a Turkish company, manufactures industrial steel-fabrication

equipment in Turkey and sells and delivers the equipment to buyers in the United

States through Nukon-US, Nukon Turkey’s exclusive U.S. distributor. (Doc. 20-1,

p. 2 – SEALED). Nukon-US’s CEO is Matt Moore, and he “is responsible for all


                                          2
        Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 3 of 13




sales of Nukon [Turkey] equipment in the United States.” (Doc. 1-1, p. 4, ¶ 14).

Mr. Moore is also the managing member of Moore Machine Tools, LLC. (Doc. 22-

1, p. 14).

       Redline Steel is an Alabama company specializing in “custom metal décor.”

(Doc. 1-1, p. 3, ¶ 8). To manufacture its metal products, Redline uses industrial laser

machinery. (Doc. 1-1, p. 3, ¶ 9). In April 2017, Redline “began discussions with

Nukon[US] to purchase two new Nukon NF Pro Vento 4 Kilowat Fiber Lasers . . .

along with a Compact Lift Load/Unload Automatic System with 10-Shelf Tower . .

. .” (Doc. 1-1, p. 4, ¶ 15). Mr. Moore negotiated the terms of the sale. On June 15,

2017, Redline agreed to purchase the first laser (“Alpha”) for $560,000 and the

Tower for $293,000. (Doc. 22-1, p. 185; Doc. 1-1, p. 4, ¶ 20). The sale terms were

memorialized in an invoice providing that Alpha and the Tower were to be delivered

to Redline’s facility “within 7 days of October 7, 2017.” (Doc. 1-1, p. 5, ¶ 28).

       “To provide capacity while Redline waited for Alpha, NukonUS loaned

Redline a Nukon Turkey-manufactured laser . . . .” (Doc. 22-1, p. 58). Nukon

Turkey sent an employee, Furkan Aydin, to Redline’s Alabama facility to oversee

the loaner laser’s installation and to train Redline’s employees on its use. (Doc. 22-

1, p. 78). Around the time of the loaner laser’s installation, Redline agreed to

purchase from NukonUS a second laser (“Bravo”). (Doc. 22-1, p. 189).




                                          3
        Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 4 of 13




       According to Redline, it communicated with Nukon Turkey employees

“regarding when the Equipment would be delivered, installed, and fixed.” (Doc. 1-

1, p. 11, ¶ 74). Redline alleges that Martin Ertufan misrepresented, on several

occasions, the delivery date for Bravo and the Tower. (Doc. 1-1, p. 15, ¶ 119).

Alpha was delivered to Redline’s facility on October 26, 2017, and Bravo was

delivered on November 24, 2017. (Doc. 22-1, pp. 82, 205; Doc. 22-3, p. 223).

       As with the loaner laser, Mr. Aydin traveled from Turkey to Redline’s facility

to oversee Alpha and Bravo’s installations and to train Redline’s employees on their

use. (Doc. 22-1, pp. 78–79, 82). According to Mr. Moore, “we would do the

installation – a lot of the installation. And then when it came to the really technical

things, then we would have Furkan [Aydin], you know, get more involved to make

sure that we were picking up everything about the – you know, the more technical

side of the machine to make sure weren’t any mistakes made.” (Doc. 22-1, p. 83).

During both lasers’ installations, Mr. Aydin and a Redline employee, Mr. Whyte,

signed a machine delivery letter providing that the “machine[s] [are] under 2 (Two)

year warrant[ies] against manufacturer defects from delivery by NUKON LAZER

MAKINA METAL SAN VE TIC., A.S.”                   (Doc. 22-1, p. 205 (emphasis in

original)).

       According to Redline, the company experienced post-installation issues with

both lasers. Redline contends that Nukon Turkey employees misrepresented “when


                                          4
        Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 5 of 13




the Equipment would be . . . fixed.” (Doc. 1-1, p. 15, ¶ 119). Specifically, Redline

alleges that Nukon Turkey and NukonUS employees made “vague promises to

perform maintenance and repair[,]” maintenance and repair that Redline alleges was

never performed. (Doc. 1-1, pp. 6–8, ¶¶ 39, 51).

       After the parties unsuccessfully tried to resolve the issues regarding the

equipment, on June 19, 2019, Redline filed suit in the Circuit Court of Limestone

County, Alabama. (Doc. 1-1). Nukon Turkey removed the case to federal court on

September 2, 2019. (Doc. 1).

III.   ANALYSIS

       A federal district court’s exercise of personal jurisdiction must comply with

the long-arm statute of the state in which the federal court sits and with the Due

Process Clause of the Fourteenth Amendment of the United States Constitution.

Here, “the two inquiries merge, because Alabama’s long-arm statute permits the

exercise of personal jurisdiction to the fullest extent constitutionally permissible.”

Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 925 (11th Cir. 2007) (citing Ala. R. Civ.

P. 4.2(b); Sieber v. Campbell, 801 So. 2d 641, 644 (Ala. 2001)).

       For specific personal jurisdiction, due process requires that the defendant have

“minimum contacts” with the forum state—here, Alabama; that the plaintiff’s claims

“arise out of or relate to” those contacts; and that maintenance of the suit not violate




                                           5
       Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 6 of 13




notions of fair play and substantial justice. Waite v. All Acquisition Corp., 901 F.3d

1307, 1313 (11th Cir. 2018) (citing Mosseri, 736 F.3d at 1355).

      Regarding the requirement that a plaintiff’s claim “arise out of or relate to”

the defendant’s contacts with the forum, the Eleventh Circuit has held that the focus

must be on the “‘contacts the defendant [itself] creates with the forum’” and “not the

plaintiff’s contacts with the forum or even the defendant’s contacts with the

plaintiff[].” Waite, 901 F.3d at 1316 (quoting Walden v. Fiore, 571 U.S. 277, 289

(2014)). As a result, a claim “arise[s] out of or relate[s] to” a defendant’s contacts

with a forum only if the contacts are a “but-for” cause of the claim. Fraser v. Smith,

594 F.3d 842, 850 (11th Cir. 2010) (citation omitted).

      Nukon Turkey had the following contacts with Alabama: Furkan Aydin

“assisted with the Loaner Laser’s installation in Redline’s Alabama facility and

trained Redline’s employees on July 21, 2017”; Nukon Turkey manufactured 10,000

“Tree of Life” products and shipped them directly to Redline’s Alabama facility

(Doc. 22-1, p. 189); Mr. Aydin travelled from Turkey to Alabama and, over several

days, assisted with installation of the Alpha and Bravo lasers and trained Redline’s

employees on their use; Mr. Aydin signed two letters—one for each laser—stating

the “machine[s] [are] under 2 (Two) year warrant[ies] against manufacturer defects

from delivery by NUKON LAZER MAKINA METAL SAN VE TIC., A.S.”; Mr.

Ertufan “coordinated directly with Redline regarding the Tower’s delivery and


                                          6
       Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 7 of 13




installation”; Mr. Ertufan exchanged with Redline employees more than 1,400

“WhatsApp” messages between December of 2017 and August of 2018 (Mr. Aydin

had similar communications); Mr. Ertufan visited Redline’s Alabama facility in

March of 2018, accompanied by Mr. Ozturk; in November of 2018, Mr. Ozturk,

accompanied by Mr. Aydin, visited Redline’s facility to replace the cutting heads of

Alpha and Bravo; Mr. Aydin made three trips between June 2018 and June 2019 to

repair the Alpha and Bravo lasers and train Redline employees; and Nukon Turkey

shipped to Redline’s facility parts for Alpha and Bravo.

      Redline Steel alleges that Nukon Turkey breached express warranties and

made fraudulent representations to Redline Steel about the equipment. (Doc. 1-1,

pp. 12–13, 15, ¶¶ 91–96, 119–20). Both claims arise out of or relate to Nukon

Turkey’s contacts with Alabama.

      Redline alleges Nukon Turkey warrantied Alpha and Bravo for two years

“against manufacturer defects from delivery by NUKON LAZER MAKINE

METAL SAN VE TIC., S.A.” (Doc. 22-1, p. 205; Doc. 22-3, pp. 213, 223)

(emphasis in original). According to Redline, these warranties were included in

“machine delivery letters” executed by Mr. Aydin while he installed Alpha and

Bravo at Redline’s Alabama facility. (Doc. 22-3, p. 213 – Delivery Letter for

“Alpha” with, pp. 218-21, Mr. Aydin’s signature; Doc. 22-3, p. 223 – Delivery Letter




                                         7
       Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 8 of 13




for “Bravo”). Accordingly, Redline contends that Nukon Turkey’s conduct in

Alabama was a but-for cause of Redline’s breach of warranty claim.

      Redline also alleges that Nukon Turkey employees made false representations

about the equipment. According to Redline, Mr. Ertufan, Mr. Aydin, Mr. Ozturk,

and Mr. Aslan misrepresented to Redline employees in e-mail, WhatsApp, and in-

person communications, “when [Alpha, Bravo, and the Tower] would be delivered,

installed, and fixed.” (Doc. 23, p. 12; see Doc. 22-4, p. 5; Doc. 22-4, pp. 9–65 –

WhatsApp messages between Mr. Ertufan and Redline employees; Doc. 22-7, pp.

8–9; Doc. 22-8, p. 3). The alleged false representations related to equipment sent to

Redline’s Alabama facility that Nukon Turkey employees helped to install, repair,

and maintain. Accordingly, Redline’s fraud claim arises out of or relates to Nukon

Turkey’s contacts with Alabama.

      The purposeful availment requirement for specific personal jurisdiction asks

whether Nukon Turkey “deliberately engaged in significant activities within

[Alabama] or created continuing obligations with residents of that forum” and

“ensures that a defendant will not be subject to jurisdiction based solely on ‘random,

fortuitous, or attenuated contacts.’” Diamond Crystal Brands, Inc. v. Food Movers

Int’l, Inc., 593 F.3d 1249, 1268 (11th Cir. 2010) (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475 (1985)) (quotations and citations omitted).




                                          8
       Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 9 of 13




      Purposeful availment is “often found where . . . plus factors connect the

defendant to the jurisdiction.” Diamond Crystal, 593 F.3d at 1268 (citing Sloss

Indus., 488 F.3d at 931–33). “Plus factors” include “initiating the contractual

relationship, visiting the plaintiff’s factory to assess or improve quality, sending

materials to the plaintiff for inspection or use in shipping, participating in the

manufacturing process, [and] establishing a relationship by placing multiple orders

. . . .” Diamond Crystal, 593 F.3d at 1268–69 (footnotes and citations omitted).

      On several occasions, Nukon Turkey sent representatives to Redline’s

Alabama facility.    And while a defendant’s presence in the forum does not

automatically amount to purposeful availment, “territorial presence frequently will

enhance a potential defendant’s affiliation with a State and reinforce the reasonable

foreseeability of suit there.” Burger King, 471 U.S. at 477. What’s more, Nukon

Turkey’s decision to send representatives to Redline’s facility, and the conduct of

those representatives, establish a course of dealing between Nukon Turkey and

Redline, demonstrating that Nukon Turkey was more than a passive seller merely

placing products into the stream of commerce. See Sloss Indus. Corp. v. Eurisol,

488 F.3d 922, 933 (11th Cir. 2007).

      Over several months, Nukon Turkey shipped more than one-million dollars’

worth of industrial equipment to Redline knowing that Redline was in Alabama. On

three occasions, Nukon Turkey sent Mr. Aydin to Alabama to oversee the


                                         9
       Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 10 of 13




installation of equipment at Redline’s facility. On the second and third trip—which

facilitated the installation of Alpha and Bravo, respectively—Mr. Aydin warrantied

the equipment to be installed. These contacts indicate a purposeful connection

between Nukon Turkey and Alabama. Sending a representative to another country

is not “random” or “fortuitous.” See Diamond Crystal, 593 F.3d at 1268–69 (citing

Sloss Indus., 488 F.3d at 931) (noting that a defendant’s visit to the plaintiff’s factory

to assess or improve quality supports a finding of a purposeful connection between

the defendant and the forum). And providing a two-year warranty, obligating Nukon

Turkey to provide to Redline continuing repair and maintenance support, is similarly

deliberate. Burger King, 471 U.S. at 473 (emphasizing that defendants who “create

continuing relationships and obligations with citizens” of a state are “subject to

regulation and sanctions” in that state). Accordingly, Nukon Turkey reasonably

could have foreseen being sued in an Alabama court for damages relating to the

alleged warranties for Alpha and Bravo.

      During the two companies’ course of dealings, Nukon Turkey employees

regularly communicated with Redline employees.                 These communications

concerned delivery and installation dates, repair and maintenance timelines, and

general troubleshooting for Alpha and Bravo—meaning the communications related

to Nukon Turkey and Redline’s course of dealings that established a purposeful

connection between Nukon Turkey and Alabama. Redline alleges that during these


                                           10
      Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 11 of 13




communications, Nukon Turkey employees intentionally misrepresented “when the

Equipment would be delivered, installed, and fixed.” (Doc. 1-1, p. 15, ¶ 119).

      In intentional tort cases, a single tortious act can establish purposeful

availment when the tort: “(1) [was] intentional; (2) [was] aimed at the forum state;

and (3) caused harm that the defendant should have anticipated would be suffered in

the forum state.” Licciardello v. Lovelady, 544 F.3d 1280, 1286 (11th Cir. 2008)

(citations omitted); see Calder v. Jones, 465 U.S. 783, (1984). Here, Nukon Turkey

knew that Redline was an Alabama company, with its principal place of business in

Alabama, and that communication directed towards Redline’s employees would be

directed at Alabama. For the same reason, Nukon Turkey also knew that the impact

of misrepresentations made to Redline’s employees relating to the Tower, Alpha, or

Bravo would be felt in Alabama. Cf. Robinson v. Giarmarco & Bill, P.C., 74 F.3d

253, 259 (11th Cir. 1996) (concluding that statements by defendant, a lawyer

residing in Michigan, to clients the defendant knew resided in Florida supported a

Florida federal court’s exercise of jurisdiction over the defendant). Thus, Nukon

Turkey reasonably could have anticipated being sued in an Alabama court for

misrepresentations relating to Alpha, Bravo, or the Tower.

      Accordingly, Nukon Turkey purposefully established sufficient minimum

contacts with Alabama to be sued in Alabama for breach of warranty and fraud

relating to the Tower, Alpha, and Bravo.


                                           11
       Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 12 of 13




       Exercise of personal jurisdiction over Nukon Turkey must comport with fair

play and substantial justice. To determine whether exercising jurisdiction over

Nukon Turkey would be fair, the Court must consider the burden on Nukon Turkey,

Alabama’s interest in adjudicating the dispute, Redline’s interest in litigating in a

convenient and effective forum, and the judicial system’s interest in resolving the

dispute. Asahi Metal Indus. Co. v. Superior Court, 480 U.S. 102, 113–15 (1987).

Based on these factors, the Court concludes that it is not unfair to subject Nukon

Turkey to the jurisdiction of an Alabama court.

       First, there are some burdens associated with a Turkish company litigating in

an Alabama federal court.            But “modern methods of transportation and

communication have significantly alleviated any burden” resulting from travel.

Stubbs, 447 F.3d at 1364 (quoting McGee v. Int’l Life Ins. Co., 355 U.S. 220, 223

(1957)).2

       Moreover, Redline and Alabama’s interests in litigating in Alabama weigh

heavily in favor of a finding of jurisdiction. Alabama is a convenient forum for

Redline, and Alabama has an interest in ensuring that its companies have a forum

for vindicating their rights.




2
 The Court is issuing this opinion during the COVID-19 pandemic. During the pandemic, to
minimize travel, many depositions are being held by videoconference on platforms such as ZOOM.

                                             12
        Case 5:19-cv-01445-MHH Document 28 Filed 05/14/20 Page 13 of 13




       Finally, exercising personal jurisdiction over Nukon Turkey would not

undermine the needs of the judicial system or fundamental social policies. Turkey

might have an interest in adjudicating the dispute here. But considering that the

allegedly defective machinery is in Alabama and that Nukon Turkey sent

representatives to Redline’s facility, “it is not constitutionally unreasonable to hale

[the defendants] into federal court in Alabama.” Sloss Indus., 488 F.3d at 934.3

IV.    CONCLUSION

       For the reasons above, exercising jurisdiction over Nukon Turkey regarding

Redline’s claims against the company is consistent with Alabama’s long-arm statute

and due process. Accordingly, the Court denies Nukon Turkey’s motion to dismiss.

(Doc. 8).

       DONE and ORDERED this May 13, 2020.


                                          _________________________________
                                          MADELINE HUGHES HAIKALA
                                          UNITED STATES DISTRICT JUDGE



3
  In its reply brief, Nukon Turkey argues that Redline knew that Nukon Turkey employees who
travelled to Alabama were acting on behalf of Nukon-US, not Nukon Turkey. (Doc. 25, p. 6). The
argument is not persuasive. First, as stated, the Court must draw all inferences from the evidence
in favor of Redline. What’s more, Redline’s knowledge that Nukon Turkey employees were acting
on behalf of Nukon US might affect whether the actions of its employees subject Nukon Turkey
to liability. But questions of attribution for purposes of liability are distinct from questions of
minimum contacts. Nukon Turkey purposefully sent its employees to Alabama to install industrial
equipment that it manufactured, and Nukon Turkey’s employees purposefully made
representations to Redline employees, representations that Redline Steel now alleges were
fraudulent. That conduct is sufficient to support an exercise of jurisdiction.
                                                13
